DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement sheets of drawings were received on March 2, 2021.  These drawings are approved by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33, 37, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Booth (WO 2016/067247 A1) in view of Mueller et al. (EP 3178569 A1).
With respect to claim 33, Booth teaches a device 100 for aligning one of magnetic and magnetizable particles contained in a coating medium that is applied to a first side of one of a web-format and sheet-format substrate (i.e., sheet), the device comprising:
an application system 2 arranged in a transport path of the substrate, by the use of which application system the coating medium is and/or can be applied, at at least one application point, to the first side of the substrate (i.e., sheet), 
a first cylinder 11 embodied as a first magnetic cylinder, which first magnetic cylinder is arranged downstream of the application system 2 in the transport path of the substrate to be conveyed and which first magnetic cylinder has, in a region of its outer circumference, a plurality of first elements 12 that induce a first magnetic field (see Figure 3 and page 9, lines 16-28), 

one of a drying and curing unit 15, which has arranged on the transport path between a point at which the substrate runs onto the first magnetic cylinder 11 and a point at which the substrate runs onto the additional cylinder embodied as the second magnetic cylinder, wherein, 
the first magnetic cylinder 11 is arranged in the transport path of the substrate to be conveyed, on a second side thereof, and wherein the one of the drying and curing unit 15 is arranged in the transport path of the substrate to be conveyed on the first side thereof.  
Note that Booth is silent with respect to the details and arrangement of the additional cylinder and whether it is embodied as a magnetic cylinder which has, in the region of its outer circumference, a plurality of elements that induce a magnetic field and which is arranged downstream of the first cylinder in the transport path of the substrate to be conveyed. However, Mueller et al. teach it is well known in the art to provide printing device including a magnetic orientation unit comprising multiple magnetic orienting devices 381, 382 (Fig. 3) (particularly configured as magnetic cylinders 591, 592 in the embodiment shown in Figure 5) each comprising a plurality of magnetic field generating devices, the magnetic devices being located one after another along a transport path of the substrate 350, 550 being conveyed.  See, for example, Figures 3-5 and paragraphs [0084]-[0092] and [0105]-[0109].  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second magnetic cylinder including a plurality of elements to induce a magnetic field and arranged on the substrate conveyance path after the first magnetic cylinder in the multiple cylinder magnetic orientation unit of Booth to allow for 
With respect to claim 37, note that Mueller et al. teach the additional cylinder 592 is a second cylinder that immediately follows the first cylinder 591 in the transport path of the substrate and is arranged on the opposite side of the transport path from the first cylinder.  See, for example, Figure 5 of Mueller et al.  
With respect to claims 43-44, note that Booth teaches the one of the first drying and curing unit 15 comprises a plurality of movable radiation sources 150 configured as UV LEDs, as described on page 9, lines 7-15, page 9, line 29-page 10, line 15, and page 11, line 27-28.  
With respect to claim 45, Booth teaches a machine for producing optically variable image elements on a substrate (i.e., sheet), comprising a substrate infeed 1 embodied as a sheet feeder, at least one printing unit 2 having at least one printing couple 2a, 2b, 2c, embodied as a screen printing couple (page 12, lines 11-14, 19-22), by the use of which at least one printing couple, a substrate that is guided along a transport path through the machine is and/or can be printed at least on a first side, a product receiving unit 4, embodied as a pile delivery8, and a device 10, 11 for aligning one of magnetic and magnetizable particles according to claim 33 (see rejection above), provided in the transport path of the substrate between the printing unit 2 and the product receiving unit 4.
With respect to claim 46, Booth teaches a method for applying and aligning one of magnetic or magnetizable particles contained in a coating medium, including: 

downstream of the application system, first guiding the substrate over a first cylinder 11 that has first cylinder magnetic elements 12 in a region of its outer circumference, in order to align at least a portion of the particles, 
passing the substrate, after the substrate has run onto the first cylinder to one of a drying and a curing unit 15, 
guiding the substrate, after the substrate has left the first cylinder, by an additional cylinder (Booth teaches the magnetic orientation unit can comprise more than one cylinder on page 8, lines 12-15),
wherein the substrate (i.e., sheet) is guided over the first cylinder 11 with a first side of the substrate, which contains the coating medium, facing outward, 
wherein the one of the drying and curing unit 15 is directed toward the first side of the substrate (see Figure 2). 
Note that Booth is silent with respect to the details and arrangement of the additional cylinder and whether it is embodied as a magnetic cylinder which has, in the region of its outer circumference, a plurality of elements that induce a magnetic field and which is arranged downstream of the first cylinder in the transport path of the substrate to be conveyed. However, Mueller et al. teach it is well known in the art to provide printing device including a magnetic orientation unit comprising multiple magnetic orienting devices 381, 382 (Fig. 3) (particularly configured as magnetic cylinders 591, 592 in the embodiment shown in Figure 5) .  

Allowable Subject Matter
Claims 34-36 and 38-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 34 in particular, the prior art of record fails to teach or fairly suggest a device for aligning magnetic or magnetizable particles contained in a coating medium that is applied to a first side of a substrate having all of the structure as recited, in combination with and particularly including, the additional cylinder embodied as the second magnetic cylinder is a third cylinder which is located downstream of a second cylinder, which second cylinder is located downstream of the first cylinder, embodied as the first magnetic cylinder, and wherein the third cylinder, embodied as the second magnetic cylinder, is arranged in the .

Response to Arguments
Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive of any error in the above rejections.
With respect to the 35 USC 103 rejection in view of Booth and Mueller et al., applicant argues that if one were to combine the teachings of Booth and Mueller et al., the result would be the provision of two magnetic cylinders oriented differently than the orientation of the cylinders as recited in the subject invention.  Specifically applicant argues that Mueller et al. teaches a device in which the first magnetic cylinder is located on the first side of the substrate rather than on the second side of the substrate as recited in the claims.  Thus, if one were to combine the teachings of Booth and Mueller et al., the result would be a first magnetic cylinder located on the first side of the substrate and a second magnetic cylinder located on the second side of the substrate.  The Examiner disagrees with this argument for several reasons.  
First, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Examiner notes that claim 33 does not require the second magnetic cylinder to be located on any particular side of the substrate, merely downstream of the first magnetic cylinder in the transport direction.  
Furthermore, the Examiner points out that while the magnetic devices of Figures 4-5 of Mueller et al. may not be oriented in the specific manner recited, Mueller et al. also discloses an embodiment in Figure 3 in which the first magnetic device is arranged on the second side (i.e., non-printed side) of substrate while the second magnetic device is arranged on the first side (i.e., printed side) of the substrate.  Particular attention is invited to Figure 3 and paragraphs [0084]-[0092].  Thus, again, the Examiner maintains that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second magnetic cylinder as taught by Mueller et al. in the apparatus and method of Booth to allow for orienting of the magnetic pigment particles in multiple steps to obtain the desired optical effects on the substrate.  
In view of the above reasoning, the Examiner is not persuaded of any error in the above rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
March 19, 2021